 574DECISIONSOF NATIONAL LABOR RELATIONS BOARDKeystone Trucking Co. and Teamsters,Chaffeurs,Warehousemen and HelpersLocal,No. 385, affiliat-ed with the International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of Ameri-ca. Case 12-CA-5109April 24, 1972DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERSKENNEDY ANDPENELLOOn August 3, 1971, Trial Examiner Robert Cohnissued the attached Decision in this proceeding.Thereafter, Respondent filed exceptions and a sup-porting brief, and the Charging Party filed exceptions.Pursuant to the provisions of Section 3(b) of theNational LaborRelationsAct, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the TrialExaminer's Decision in light of the exceptions andbrief and has decided to affirm the Trial Examiner'srulings, findings,' and conclusions and to adopt hisrecommended Order.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National Labor Rela-tionsBoardadopts asitsOrder the recommendedOrder of the TrialExaminerand hereby orders thatthe Respondent, Keystone Trucking Co., its officers,agents, successors,and assigns, shall take the actionset forth in the TrialExaminer's recommended Order.In adopting the Trial Examiners recommendations we disavow his char-acterization of the Respondent's defense as frivolous.TRIALEXAMINER'S DECISIONSTATEMENT OF THE CASEROBERT COHN, Trial Examiner: Upon a charge filed byTeamsters, Chaffeurs,Warehousemen and Helpers LocalUnion No. 385, affiliated with the International Brother-hood of Teamsters, Chaffeurs, Warehousemen and Helpersof America (herein the Union), on March 2, 1971,' againstKeystone Trucking Co. (herein the Respondent or Compa-ny), a complaint and notice of hearing was issued by theRegional Director for Region 12 on April 15. The complaintalleged,in essence,that since on or about February 11, theCompany has refused to bargain with the Union as theexclusive bargaining representative of the Company's em-ployees in an appropriate unit, and that since on or about'Unless otherwise indicated,all datesrefer to 1971.February 22, certain employees of Respondent have goneon strike as a consequence thereof. By its duly filed answer,Respondent admitted the jurisdictional allegations of thecomplaint as well as certain factual allegations relating tothe certification of the Union; however, Respondent deniedthat it committed any unfair labor practices and asserts thatit "refused to bargain because it intended 'to obtain furtherreview of the Board's rulingspreviously made in the repre-sentation proceeding (12-RC-3679), wherein the Unionwas certified as the exclusive collective-bargaining agent ofthe unit employees.' "The matter was heard before me in Orlando, Flonda, onMay 20 with all parties being represented by counsel andbeing afforded full opportunity to be heard and to introducerelevant evidence on the issues. Helpful posthearing briefswere filed by counsel for the Charging Party and for theRespondent, which has been duly considered.2Upon the entire record herein, including arguments ofcounsel and my observation of the demeanor of the witness-es while testifying, I make the following:FINDINGS OF FACTICOMMERCEThe Respondent,a Florida corporation,is engaged in thebusiness of transporting building materials by motor truck,with its principal office andplace of business located atWinter Garden,Florida.Within the past 12 months, a rep-resentative period,Respondent received in excess of $50,000 for trucking services performed in connection with theconstruction of Federal Highway Construction projects.Based on the foregoing,I find,as Respondent admits,that it is engaged in commerce within the meaning of theAct.'II.THE LABOR ORGANIZATION INVOLVEDThe complaintalleges, the answer admits, and I find thattheUnionisa labor organizationwithin themeaning ofSection 2(5) of the Act.IIITHE ALLEGED UNFAIR LABOR PRACTICESAs acknowledged in the Respondent's brief, the materialfacts giving rise to theissues inthis proceeding are largelyundisputed, and may be summarized as follows:Pursuant to a Stipulation for Certification Upon ConsentElection executed by the Union and the Respondent onSeptember 14, 1970, and approved by the Regional Directorfor Region 12 of the Board on September 15, 1970, anelection by secret ballot was conducted in a stipulated uniton October 9, 1970. A tally of ballots showed that of approx-imately 76 eligible voters, 33 cast valid ballots for the Union,18 cast valid ballots against, and 22 ballots were challenged.On October 13, 1970, the Company filed its objections toelection and to conduct affecting the result of the election.On November 23, 1970, the Regional Director issued hisreport on challenged ballots, objections to election, andrecommendations to the Board in which he overruled theobjections filed by the Company, sustained certain of thechallenged ballots, and left unresolved others on the groundthat there was no need for such resolution, the remaining2With his brief,counsel for Charging Party concurrentlymoved to correctthe transcriptproceedings in certain respects.No oppositionto such motionhaving been filed, the motion to correct transcriptis herebygranted.3 The Boardasserted jurisdictionover the employerin Case 12-RC-3679,dated February 8, 1971.196 NLRB No. 87 KEYSTONE TRUCKING CO.575ballots not being sufficient in number to be determinativeof the outcome of the election. On December 4, 1970, theCompany filed its exceptions to the Regional Director'sreport, and on February 8, 1971, the Board issued its Deci-sion and Certification of Representative in which it adoptedthe Regional Director's findings and recommendations.4By letter dated February 11, the Union's attorney re-quested of the attorney for the Company certain informa-tion preparatory to commencing negotiations. In that letter,however (which was confirmatory of a telephone conversa-tion between the two attorneys on February 11), there wasan indication of "some question as to whether the employerwould recognize and bargain with the Union even thoughithad been certified by the National Labor RelationsBoard." On February 26, the following telegram was sent tothe Union's attorney:455P EST FEB 26 71 AB 267 A ORA 421 JB PDF ORLANDO FLO 26 438P ESTFRANK E HAMILTON ESQ101 EAST KENNEDY BLVD TAMPA FLOSINCE THE ACTIONS OF THE REGIONAL DIRECTOR AND THEBOARD ARE IN THE COMPANY'S OPINION CONTRARY TO THE NA-TIONAL LABOR RELATIONS ACT FOR THE REASONS PREVIOUSLYSET FORTH IN PLEADINGS FILED BEFORE THOSE OFFICES ANDSINCE AN ORDER TO SECURE JUDICIAL REVIEW OF THOSE RULINGSIT IS NECESSARY THAT THE COMPANY REFUSE TO BARGAIN WITHTEAMSTERSLOCAL385, KEYSTONETRUCKING CO RESPECTFULLYREFUSES YOUR DEMAND DATED FEBRUARY 11 1971 TO ENTER INTOCOLLECTIVE BARGAINING NEGOTIATIONS WITH TEAMSTERS LO-CAL 385.NORMAN F.BURKE.Meanwhile, at approximately 2 a.m. on Thursday, Feb-ruary 25, certain employees of Respondent went on strike.5The legend on the picketsigns carriedby the strikers read:KEYSTONETRUCKING ONSTRIKEUNFAIR LABOR PRACTICES TEAM-STER LOCAL 385The strike and picketing continued to and through theday of the hearing.Analysis and Concluding FindingsIn its answerto the complaint, Respondent pled affirma-tively that "numerousacts of violence had been directedagainst theproperty of the Respondent which acts of vio-lence the Respondenthas reasonablecause to believe wereeither initiated or condoned by Teamsters Local No. 385,thereby relieving the Respondent of whatever duty to bar-gainmay have otherwiseexisted inthe absence of suchmisconduct." 6 However, at the commencement of the hear-ing herein, Respondent announced on the record that it waswithdrawing the foregoing affirmativedefense"as being areason or a cause forthe Respondent's refusingto bargain."Respondent also announced that "it does not intend to offerany newly discovered evidence relating to the underlyingrepresentation case proceeding (12-RC-3679) ... "In the light of the foregoing, and the Company's admittedrefusal to bargain upon thenon's request following thecertification, counsel for the Charging Union and for theGeneral Counsel moved for summary judgment on the issue4 On April 12,the Board issued an Order Correcting Decision and Certifi-cation of Representative in which it corrected the unit description.S The record reflects that the number of employees of Respondent at workon February 24 was 74;on February 26 the number of such employees was28.6 By so pleading,Respondent presumably had in mind such cases asWorldCarpets of New York,Inc.,188 NLRB No. 10, and cases cited therein.of Respondent's refusal to bargain in violation of Section8(a)(5) of the Act. In the absence of any material factualissues to be litigated, such motion was clearly appropriateand the Trial Examiner so indicated on the record. Howev-er,Respondent contends that following the strike, it re-placed a majority of those employees who went on strikeand that it is reasonable to assume that the employees whoremained at work voted against the union in the election. Ittherefore reasons that: "As a result of these alleged `unusualcircumstances' the Company contends that the characterand content of its work force has so dramatically changedthat the Union's majority status,assuming it ever existed, nolonger exists."s Accordingly, so argues the Respondent, atleast as of the time of the hearing herein, Respondent wasno longer legally obligated to bargain with the Union. In socontending,Respondent urges that these circumstancesbring it within the "unusual circumstances" exception to therule inRay Brooks v. N.L.R.B.,348 U.S. 96 (1954). I dis-agree.Ray Brooksinvolved a situation where an unoffendingemployer was faced, a week after an NLRB election whichthe Union won, with a letter signed by 9 of the 13 employeesin the bargaining unit stating that they no longer wished tobe represented by the Union. The Supreme Court declinedto allow the employer to escape its bargaining obligation inthat situation?A fortiori,an order to bargain is appropriatewhere it is found that a Union's majority was dissipatedfollowing an employer's unlawful refusal to bargain, as Ifind in the instant proceeding.10 Accordingly, I find andconclude that even assuming that the Umon s ma ority sta-tus was dissipated as a result of the employer's fng re-placements for the strikers, such does not relieve theRespondent of its statutory obligation to bargain with theUnion."The Respondent argues that the strike was economic inorigin since it commenced (February 25) prior to the dis-patching of the Company's telegram to the Union decliningto negotiate, dated February 26. However, uncontradictedtestimony of General Counsel's witnesses indicated that atmeetings with employees held on Friday, February 19,Respondent's superintendent advised them that the ownerof the Company had stated that "we're not union now [and]we're not going to go union." At the union meeting on thefollowing Sunday, February 21, where the employees votedunanimously by secret ballot to strike, it was reported toUnion President Parker by the employees that companyofficials stated they were not going to meet with the unionor furnish information to the union. On the basis of thisunrefuted testimony, coupled with the legend on the picketsigns,I find and conclude that strike was caused by theRespondent's unlawful refusal to bargain.127 See, e.g.,Tobacco Processors, Incorporated,187 NLRB No.80, and casescited.sRespondent's brief, at p. 5.The courtreferredto three situations which theBoardhad previouslyfound constituted"unusual circumstances," none of whichare relevant to thefacts in the instant case.Id at pp. 98-9910 See Franks Bros.Co. v. N L R B, 321 U.S. 702 (1944).11Even assuming the strikers to be deemed economic rather than unfairlabor practice strikers, "the Board has longheld, with court approval, that thepermanent replacement of economic strikers is not an 'unusual circum-stance'that would justifya refusal tobargain with the Uniondoing thecertificationyear"Dobbs Houses, Inc,188 NLRB No 84,citingRelianceClay Products Company,115 NLRB 1736, enfd. 245 F.2d 599 (C.A. 5).1The factthat theemployees may have,prior tothe February21 meeting,taken strike votes does not, in my view, detractfrom the reasonable inferencethat the strike vote takenat the February21meetingwas prompted byreports ofcompany officials'declinations to meetwith the Union, as abovedescribed. 576DECISIONSOF NATIONAL LABOR RELATIONS BOARDIV THE EFFECT OF THE UNFAIR LABORPRACTICES UPON COMMERCEThe activities of the Respondent set forth in section III,above, occurring in connection with its operation describedin section I, above, have a close,intimate,and substantialrelationship to trade,traffic, and commerce among the sev-eral States and tend to lead to labor disputes burdening andobstructing commerce and the free flow thereof.V. THE REMEDYHaving found that Respondent has engaged in and isengaging in unfair labor practices within the meaning ofSection B(aX5) and (1) of the Act, I shall recommend thatitcease and desist therefrom,and, upon request,bargaincollectively with the Union as the exclusive representativeof all employees in the appropriate unit and, if an under-standing is reached,embody such understanding in a signedagreement.In order to insure that the employees in the appropriateunit will be accorded the services of their collective-bargain-ing agentfor the period provided by law, the initial periodof certification shall be construed as beginning on the dateRespondent commences to bargain in good faith with theUnion as the recognized bargaining representative in theappropriateunit.geeMar Jac Poultry Company, Inc., 136NLRB 785;Commerce Compan d/b/a Lamar Hotel,140NLRB 226, 229, enfd. 328 F.2dy600 (C.A. 5), cert, denied379 U.S. 817;Burnett ConstructionCompany,149 NLRB1419, 1421, enfd. 350 F.2d 57 (C.A. 10).Ithaving been found that at the time of the hearingRespondent's employees were engagedin a strike caused byRespondent's unlawful refusal to bargain,the striking em-ployeesare thereforeentitled toreinstatementupon appli-cation,whether or not the positions have beenfilled by thehire of replacements.Accordingly,in order to effectuate thepolicies of the Act,itwill be recommended that Respondentshall,upon application, offer reinstatement to their formeror substantially equivalent positions,without prejudice totheir seniori ty or other rights and privileges, to alll employ-ees who went on strike on February 25 or thereafter, dis-missing,if necessary,any person hired on or after that date.It is also recommended that Respondent make whole thoseemployees who went on strike on February 25, or thereafter,for any loss of pay they may have suffered or may suffer byreason of Respondent s refusal, if any,to reinstatethem, bypayment to each of them of a sum of money equal to thatwhich he normally would have earned as wages during theperiod from 5 days after the date on which he applies forreinstatement,to the date of Respondent's offer of rein-statement,less his net earnings, to which shall be addedinterest at the rate of 6 percent per annum,in accordancewith the formula set forth inF.W. Woolworth Company,90NLRB 289, andIsisPlumbing & Heating Company,,138NLRB 716.13In addition to the foregoing relief,the Charging Partyurges that monetary relief be ordered in order to compen-sate the employees for the economic loss they were forcedto undergouse of the Employer's refusal to bargain,citing the Court of Appeal's decision inTiidee Products.14However, as the Board indicated in its decisioninEx-Cell-0,'and affirmed in its more recent decision inHeck's,17 SeeLouisville Chair Company,Inc.,161 NLRB 358, 379,and cases cited."International Union of Electrical,Radio and Machine Workers,AFL-CIOv.N.L.R.B.,426 F.2d 1243(C A. D.C.)i5Ex-Cell-O Corporation,185 NLRB No. 20Inc., 16 "...we remain convinced...that the Board lacksstatutory authority to grant such relief."Iam, of course,bound by the Board's ruling on this issue until and unlessthe Supreme Court decides otherwise.Accordingly,the mo-tion of the Charging Party for monetary relief is denied.However,from its decision in theEx-Cell-0case, it isplainly evident that the Board is not unsympathetic with theplea of the Charging Party that the customary bargainingorder fails to provide adequate relief to employees in thisand similar circumstances.Thus it was stated inEx-Cell-0that:We have given most serious consideration to theTrial Examiner's recommended financial reparationsOrder,and are in complete agreement with his findingthat current remedies of the Board designed to cureviolations of Section 8(a) (5) are inadequate. A mereaffirmative order that an employer bargain upon re-quest does not eradicate the effects of an unlawfuldelay of 2 or more years in the fulfillment of a statutorybargaining obligation.It does not put the employees inthe position of bargaining strength they would haveenjoyed if their employer had immediately recognizedand bargained with their chosen representative.It doesnot dissolve the inevitable employee frustration or pro-tect the Union from a loss of employee support attrib-utable to such delay.The inadequacy of the remedy isall the more egregious where,as in the recentN.L.R.B.v.Tiidee Products,lnc.,case,the court found that theemployer had raised"frivolous" issues in order to post-pone or avoid its lawful obligation to bargain.Aspreviously indicated,the Board went on to hold thatit lacked sufficient authority under the statute to awardmonetary relief,but ended its opinion,significantly in myview,with the following language:Much as we appreciate the need for more adequateremedies in 8(a)(5) cases, we believe that, as the lawnow stands,the proposed remedy is a matter for Con-gress,not the Board.In our opinion,however, substan-tialreliefmay be obtained immediately throughprocedural reform,giving the highest possible priorityto 8(aX5)cases combined with full resort to the injunc-tive relief provisions of Section 10(j) and(e) of the Act.At the hearing herein,I inquired of counsel for the Charg-ing Party whether any request had been made of the Gener-alCounsel to seek injunctive reliefpursuant to theprovisions of Section 10(j) of the Act.He replied that nosuch request had been made because,in his experience asa union attorney,such would have beena futility.'?In any event, it would seem that where the Board has, ashere,investigated and ruled upon,without the necessity ofhearing,'s the employer's objections to the election,at leasta rebuttable presumption arises that such procedures andrulings are fair and regular.Indeed, from my review of therepresentation case record(which is incorporated into therecord of the instant proceedings)Iwould view theRespondent's objections as "frivolous,"i.e.,clearlymerit-16 191 NLRB No. 146.17Counsel mentioned his experience in a similar situation,Overland Haul-In& Inc,187 NLRBNo. 40,where such request was made and declined. Inthis connection I note in the most recent report of the Office of the GeneralCounsel,Summary of Operations for FiscalYear 1970, that 17 petitions for10(j) injunctions were filedof which 12were granted.Without knowing howmanyrequests for such petitions were made,it isof courseimpossible toascertain what percentage were proceeded upon by the General Counsel.However,it seems that 17 on a nationwide basis isa relativelysmall number.isTherewas clearly no need for a heanng in this case in view of the factthat the Regional Director took the employer witnesses' testimonyas a basisfor his findings.CfHeck's, Inc,191 NLRB No.146, sec. 5. KEYSTONETRUCKING CO.577less on their face, particularly in view of the fact that therewas well-established Board precedent contrary to theRespondent's contention upon each objection.Accordingly, and in the right of all of the foregoing, it isrecommended that the Board give "highest possible priori-ty" to the processing of this case and that the GeneralCounsel give due consideration to petitioning for injunctivereliefunder Section 10(j) of the Act.Upon the basis of the foregoing findings of fact and theentirerecord, I hereby make the following:CONCLUSIONS OF LAW1.Keystone Trucking Co.is an employer engaged in com-merce within the meaning of Section 2(6) and (7)of the Act.2.Teamsters,Chauffeurs,Warehousemen and HelpersLocal Union No. 385, affiliated with the InternationalBrotherhood of Teamsters,Chauffeurs,Warehousemen andHelpers of America,isa labor organization within themeaning of Section 2(5) of the Act.3.Air truckdrivers, including owner-operators,dispatch-ers,mechanics,and shop employees of Keystone TruckingCo.,Winter Garden,Florida,excluding all office clericalemployees,guards, and supervisors as defined in the Act,constitute a unit appropriate for the purposes of collectivebargaining within the meaning of Section 9(b) of the Act.4. Since February 8, 1971, the above-named labor organi-zation has been and now is the certified and exclusive repre-sentative of all employees in the aforesaid appropriate unitfor the purpose of collective bargaining within the meaningof Section 9(a) of the Act.5. Since on or about February 19, 1971, and at all timesthereafter,the Respondent has refused to bargain collec-tively with the above-named labor organization as the ex-clusive bargaining representative of all the employees ofRespondent in the appropriate unit,thereby engagin inunfair labor practices within the meaning of Section 8(a)(5)of the Act.6.By the aforesaid refusal to bargain,Respondent hasinterfered with,restrained,and coerced,and is interferingwith, restraining,and coercing,employees in the exercise ofrights guaranteed to them in Section 7 of the Act, andthereby has engaged in and is engaging in unfair laborpractices within the meaning of Section 8(a)(1) of the Act.7.Theaforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Section2(6) and(7) of the Act.8.The strike of employees which commenced on Feb-ruary 25,1971, and which was still continuing as of the dateof the hearing herein, is an unfair labor practice strike.Upon the foregoing findings and conclusions,and ur-suant to Section10(c)of the Act,I hereby issue the follpow-ing recommended:'ers, mechanicsand shop employees of Keystone Truck-ing Co., Winter Garden, Florida; excluding all officeclerical employees, guards and supervisors as definedin the Act.(b) In any like or relatedmanner interferingwith, re-straining, or coercing employees in the rights guaranteedthem in Section 7 ofthe Act.2.Take the following affirmative action whichisneces-sary to effectuate the policies of the Act:(a)Upon request, bargain with the above-named labororganization as the exclusive representative of all the em-ployees in the aforesaid appropriate unit with respect torates of pay,wages,hours, and other terms and conditionsof employment and, if an understanding is reached, embodysuch understandingin a signedagreement.(b)Upon application, offer immediate and full rein-statement to their former or substantially equivalent posi-tions, without prejudice to their seniority or other rights andprivileges, to all those employees who went on strike onFebruary 25, 1971, or thereafter,dismissingif necessary anypersons hired on or after February 25, 1971. Make theabove-mentioned employees whole for any loss of pay theymay sufferas a resultof any refusal to reinstate or reemploythem, upon application.(c) Post at its Winter Garden, Florida, location copies ofthe attached notice marked "Appendix. 1120 Copies of saidnotice on forms provided by the Regional Director for Re-gion12, shall, after being duly signed by an authorizedrepresentative of the Respondent, be posted by the Respon-dent immediately upon receipt thereof and be maintainedfor 60 consecutive days thereafter, in conspicuous places,including all places where notices to employeesare custom-arily posted.Reasonablesteps shall be taken by the Respon-dent to insure that said notices are not altered, defaced, orcovered by any other material.(d) Notify the Regional Director for Region 12, in writ-ing,within 20 days from the date of this Decision, whatsteps the Respondent has taken to comply herewith?'19 In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board,the findings,conclusions,and recommendedOrderherein shall,as provided in Sec.102.48of the Rules and Regulations, be adopted by the Board and become itsfindings, conclusions,and Order,and all objections thereto shall be deemedwaived for all purposes.20 In the event that the Board'sOrder is enforced by a Judgment of theUnited States Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board"shall be changed to read:"Posted Pursuant to a Judgment of the United States Court of AppealsEnforcing an Order of the NationalLaborRelations Board."21 In the event that this recommended Order is adopted by the Board, thisprovision shall be modified to read:"Notify said Regional Director, inwriting,within 10 days from the date of this Order,what steps Respondenthas takento complyherewith "ORDERRespondent, Keystone Trucking Co., its officers, agents,successors,and assigns, shall:1.Cease and desist from:(a)Refusing to bargain collectively concerning rates ofpay, wages, hours, and other terms and conditions of em-ployment with Teamsters, Chauffeurs, Warehousemen andHelpers Union Local No. 385, affiliated with the Interna-tional Brotherhood of Teamsters, Chaffeurs, Warehouse-men and Helpers of America, as the exclusive bargainingrepresentative of its employees in the following appropriateunit:All truckdrivers, including owner-operators, dispatch-APPENDIXNOTICE TOEMPLOYEESPOSTED BY ORDER OF THENATIONAL LABORRELATIONS BOARDAn Agency Of The UnitedStates GovernmentWE WILL NOT refuse to bargain collectively concerningrates of pay, wages, hours, and other terms and condi-tions of employment with Teamsters, Chauffeurs, Wa-rehousemen and Helpers Local Union No. 385, 578DECISIONSOF NATIONAL LABOR RELATIONS BOARDaffiliatedwithThe International Brotherhood ofTeamsters, Chauffeurs,Warehousemen, and Helpersof America, as the exclusive representative of the em-plo ees in the bargain unit described below.v EWILL NOT in any like or related manner interferewith, restrain, or coerce our employees in the exerciseof riots guaranteed them by Section 7 of the Act.E WILL,upon application, offer all employees whowent on strike on February 25, 1971, or thereafter im-mediate and full reinstatement to their former or sub-stantially equivalent positions, without prejudice totheir seniority or other rights and privileges, dismissingif necessary any person hired on or after February 25,1971.WE WILL make the above-mentioned employeeswhole for any loss of pay they may suffer as a result ofour refusal to reinstate or employ them upon applica-tion.WE WILL, upon request, bargain with the above-named union, as the exclusive representative of all em-ployees in the bargaining unit described below, withrespect to rates of pay,wages,hours and other termsand conditions of employment, and if an under-standing is reached,embody suchunderstanding in asigned agreement.The bargainingunit is:All truckdrivers,including owner-operators, dis-patchers,mechanicsand shop employees of KeystoneTrucking Co., Winter Garden, Florida;excluding alloffice clerical employees,guards and supervisors asdefined in the Act.DatedByKEYSTONETRUCKING CO.(Employer)(Representative)(Title)This is an official notice and must not be defaced byanyone.This Notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any other material.Any questions concerning this Notice or compliance withits provisions, may be directed to the Board's Office, Room706 Federal Office Building, 500 Zack Street, Tampa, Flori-da 33602, Telephone 813-228-7227.